United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, GALLATIN NATIONAL FOREST,
Bozeman, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1816
Issued: January 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 28, 2007 appellant filed a timely appeal of a May 8, 2007 decision denying
modification of a decision of the Office of Workers’ Compensation Programs dated March 21,
2006 denying his claim for recurrence. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the
Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office properly denied compensation for the periods March 6 to
25, 2005 and commencing September 15, 2005.
FACTUAL HISTORY
On August 21, 2003 appellant, then a 31-year-old temporary fire forestry technician, filed
a traumatic injury claim alleging that he sustained a back injury while “packing out” from the
Bear Creek fire with a heavy load. He returned to work for the employing establishment in a
light-duty capacity. The Office accepted the claim for acute lumbar strain, a reaction to a lumbar

puncture and displacement of a lumbar intervertebral disc. Appellant returned to work for the
employing establishment on December 15, 2003. On April 2, 2004 he resigned his position with
the employing establishment and on April 12, 2004 he commenced employment with the State of
Montana as a dispatch leader for the Department of Resources and Conservation at an hourly
salary of $13.71. By decision dated January 24, 2005, the Office determined that appellant had
no loss of wage-earning capacity based on his actual earnings with the State of Montana.1
On March 29, 2005 appellant filed a claim for compensation for the period March 14
through 25, 2005. On April 8, 2005 he filed a claim for compensation for the period March 6
through 25, 2005. In a letter dated April 8, 2005, appellant indicated that he had been instructed
by the State of Montana’s Department of Labor that he was not eligible for unemployment
insurance benefits for the weeks of March 13 through 19 and March 20 through 27, 2005 due to
his inability to work. He further noted that he was now claiming compensation benefits for the
period March 6 through 12, 2005 as the State of Montana had now determined that he was also
ineligible for benefits for this period of time. In support thereof, appellant submitted a copy of a
decision by the State of Montana’s Department of Labor finding that he was ineligible for
unemployment benefits beginning March 6, 2005 because he was not able to work and a decision
by the same agency finding that an overpayment occurred because of improper payment of
benefits. In further support of his claim, appellant submitted a medical note dated May 2, 2005
by Dr. Bruce D. Mikesell, a Board-certified family practitioner, indicating that he was unable to
work in any capacity from March 6 through 25, 2005 due to a temporary exacerbation of a
previous low back pain with herniated nucleus pulposus and sciatica. Dr. Mikesell noted that
appellant twisted his back the prior Sunday while getting out of a truck. Appellant further
submitted a report from a magnetic resonance imaging (MRI) scan conducted on March 25,
2005, which indicated an interval increase in size of the midline disc protrusion at L5 compared
to the last examination and this is now moderate in size and could conceivably be affecting the
L5 nerve roots. He filed another claim for compensation for the period March 6 through 25,
2005 on May 16, 2005.
By decision dated May 23, 2005, the Office denied appellant’s claim for compensation
for the period March 14 through 25, 2005. On July 14, 2005 appellant requested reconsideration
and, by decision dated August 30, 2005, the Office denied modification of the May 23, 2005
decision. By decision dated November 3, 2005, the Office denied merit review.2
On October 20, 2005 appellant claimed a recurrence of his accepted injury on
September 15, 2005.
In a physician’s note dated September 15, 2005, Dr. Carter E. Beck, a Board-certified
neurosurgeon, indicated that appellant was to take time off from work “starting today until next
Monday.” He noted that appellant was experiencing extreme muscle spasm secondary to

1

Following affirmances by the Office, the Board upheld this determination on appeal. Docket No. 06-846 (issued
September 14, 2007).
2

These decisions, denying appellant’s claim for disability for the period from March 14 to 25, 2005, were also
upheld in the Board’s decision of September 14, 2007. Id.

2

compressed nerve root irritation and that it would be beneficial to appellant to rest, treat with
steroids and muscle relaxants.
Dr. Mikesell referred appellant to Dr. K.C. Brewington, II, a Board-certified
neurosurgeon. In a May 20, 2005 initial report, Dr. Brewington indicated that appellant had
L4-5 degenerative disc disease, L4-5 bilateral subarticular recess stenosis and right L5
radiculopathies secondary to subarticular recess stenosis. In a June 17, 2005 report, he
recommended proceeding with decompression of the bilateral L5 roots. In a July 8, 2005 report,
Dr. Brewington noted that appellant never completely recovered from his original disability. He
noted that it was unclear what produced the exacerbation of the already preexisting condition.
Dr. Brewington noted that the original injury was prone to recurrence and that he knew of no
precipitating factors capable of causing the condition by itself. In a September 21, 2005 report,
he noted that appellant’s radiculopathies and stenosis were due to the lumbar disc displacement,
as was stated in his initial consult of May 20, 2005. In an October 14, 2005 report,
Dr. Brewington discharged appellant from his care as he no longer needed a surgeon but did
recommend further follow-up with another physician. In a note dated November 4, 2005, he
noted that, although appellant may have worked after his injury, this did not make him less
injured.
A repeat MRI scan was performed on October 6, 2005. This MRI scan was interpreted as
showing a mild degree of degenerative-appearing facet arthrosis in the lower lumbar spine, a
small Schmorf’s node deformity within the superior endplate of L5 and a mild broad-based
appearing disc bulge at L1-2 which is eccentric to the right. It was noted that there was no
evidence for focal disc herniation spinal stenosis or definite nerve root impingement.
In a January 19, 2006 report, Dr. Randale C. Sechrest, a Board-certified orthopedic
surgeon, diagnosed acute exacerbation of discogenic pain.
By decision dated March 31, 2006, the Office denied appellant’s claim. It noted that
appellant claimed wage loss for total temporary disability from March 6 through 26, 2005 and
from September 15 through 18, 2005 and wage loss for medical appointments from
September 19 through October 15, 2005. The Office noted that appellant’s treating physician,
Dr. Brewington, had not provided a medically rationalized opinion based on a complete and
accurate factual and medical history, which concluded that appellant suffered a material
worsening of the accepted work-related conditions without intervening cause on the dates
claimed. It noted that the medical records showed a series of acute exacerbations, but no
material worsening in the nature and extent of the accepted conditions. Therefore, the Office
denied appellant’s claims for recurrence and wage loss for temporary total disability and medical
appointments, which it found constituted a claim to modify the formal zero loss of wage-earning
capacity decision issued on January 24, 2005.
In a medical report dated August 4, 2006, Dr. Sechrest indicated that appellant was
suffering from the sequelae from his disc injury which occurred in 2003. He noted that appellant
has continued to work full time although he has had restricted duties. Dr. Sechrest noted that he
did not see the need for any ongoing care at this point in time although, if appellant does have
flare-up of pain or increase in symptoms, this would require intermittent treatment.

3

On December 5, 2006 appellant requested reconsideration. In support thereof, he
submitted a statement from a direct protection coordinator at the Montana Department of Natural
Resources dated March 12, 2006 wherein he indicated that appellant had been in their employ
since April 14, 2004 and during this time appellant had not sustained any work-related injuries.
Furthermore, he noted that, to the best of his knowledge, appellant had sustained no nonworkrelated injuries during this time period. In a note dated March 16, 2006, appellant indicated that
he had a permanent partial disability due to a herniated lumbar disc injury that had never fully
resolved. He denied any new injuries.
By decision dated May 8, 2007, the Office denied modification of its March 31, 2006
decision. It noted that none of the factual and medical evidence provided establishes that
appellant sustained a bona fide recurrence of disability related to the approved work injury, nor
that modification of the formal loss of wage-earning capacity rating was warranted.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.3 The burden of proof is on the
party attempting to show modification of wage-earning capacity determination.4 However,
consideration of the modification issue does not preclude the Office from acceptance of a limited
period of employment-related disability, without a formal modification of the wage-earning
capacity determination.5
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition resulting from a previous injury or
illness without a new or intervening injury.6 In order to establish that his claimed recurrence of
the condition was caused by the accepted injury, medical evidence of bridging symptoms
between his present condition and the accepted injury must support the physician’s conclusion of
causal relationship.
ANALYSIS
Initially, the Board notes that in its prior decision it affirmed the Office’s finding that the
Office properly denied compensation for the period March 14 to 25, 2005.7 No further evidence
on this issue was submitted subsequent to the prior appeal on this issue. Therefore, the Board
3

D.M., 59 ECAB __ (Docket No. 07-1230 issued November 13, 2007); Tamara McCauley, 51 ECAB
375 (2000).
4

P.C., 58 ECAB ___ (Docket No. 06-1954 issued March 6, 2007); Harley Sims, Jr., 56 ECAB 320 (2005).

5

Katherine T. Kreger, 55 ECAB 633, 636 n.5 (2004).

6

Wage-earning capacity is determined by comparing the current pay rate for the date-of-injury position with the
actual wages earned. 20 C.F.R. § 10.403.
7

Supra at note 1.

4

will not review its prior determination that appellant was not entitled to compensation for the
period from March 14 to 25, 2005.
For the period March 6 through 13, 2005 the evidence consists of the same evidence
considered in denying appellant’s claim from March 14 through 25, 2005. At that time appellant
had been working for the State of Montana for almost one year. The reports of Dr. Mikesell
support that appellant twisted his back while getting out of his truck while working for the State
of Montana and that, rather than support a spontaneous change in medical condition resulting
from the previous injury, these reports implicate a new injury. Neither of these reports indicate
that there was a recurrence of appellant’s injury-related condition. Accordingly, the Office
properly denied appellant’s claim for compensation for the period March 6 through 13, 2005 as
there was no recurrence of disability.
With regard to the limited time period commencing September 15, 2005, the Board finds
that the Office also properly denied appellant’s claim for compensation as he has not established
a recurrence of this time period. Dr. Beck, in his note dated September 15, 2005, indicated that
appellant should take some time off of work as he was “experiencing extreme muscle spasm
secondary to compressed nerve root irritation....” He never linked this condition to the accepted
injury of August 19, 2003. Dr. Brewington’s reports do not support a spontaneous change in the
nature and extent of appellant’s injury-related condition. In fact, in his September 21, 2005
report, he noted that appellant’s radiculopathies and stenosis were due to lumbar disc
displacement as he stated in his initial consult of May 20, 2005. As the May 20, 2005 consult
noted these injuries, the change did not occur on September 18, 2005. The report on the
October 6, 2005 MRI scan and the reports of Dr. Sechrest made no notation as to causal
relationship between the findings in that report and appellant’s accepted injury.
The Board finds that appellant submitted no medical evidence which establishes a
spontaneous change in his medical condition resulting from the accepted injury or illness without
a new or intervening injury during these limited periods. Consequently, appellant failed to carry
his burden of proof to establish a recurrence of disability.
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for compensation for
the periods from March 6 to 13, 2005 and commencing September 15, 2005.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 8, 2007 is affirmed.
Issued: January 16, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge, dissenting:
The record reflects that following appellant’s August 19, 2003 injury, accepted for
lumbar strain, lumbar puncture and a displaced lumbar disc, he returned to light-duty office work
at the employing establishment until his resignation on April 2, 2004. Thereafter, he secured
employment with the State of Montana as a dispatch leader for the Department of Resources and
Conservation, upon which the wage-earning capacity determination was based.1
Appellant filed claims for wage-loss compensation from March 6 through 25, 2005 and
as of September 15, 2005. He submitted treatment records from Dr. Bruce D. Mikesell, a Boardcertified family practitioner and attending physician. On February 3, 2005 appellant was seen
for bilateral pain radiating into both lower extremities, primarily on the right. On March 8, 2005
Dr. Mikesell noted that appellant had twisted his back the prior Sunday afternoon while exiting
his truck.2 He diagnosed an exacerbation of appellant’s prior workers’ compensation injury.
Appellant underwent a magnetic resonance imaging (MRI) scan on March 25, 2005 which
1

Appellant noted that his duties at the Northern Rockies Coordination Center were sedentary in an office
environment, consisting primarily of using a computer and telephone to conduct dispatch operations. Sedentary
duty was approved by appellant’s then treating physician, Dr. John A. Vallin.
2

In an October 19, 2005 statement, appellant noted that he drove from his house to his office to download a
document from the internet for a class at the University of Montana. After arriving back home, he described
increasing pain and cramping in his low back, stating: “the only thing I can point to was that while driving home I
twisted to the right while sitting in my pickup truck to check traffic directly prior to the onset of the increased
symptoms.”

revealed minimal degenerative changes present at L1-2 and L5-S1 but no additional disc
protrusion identified. In a May 2, 2005 note, Dr. Mikesell advised that appellant was unable to
work from March 6 through 25, 2005 due to a temporary exacerbation of low back pain. He
noted that appellant had a herniated nucleus pulposus and sciatica.
In a May 23, 2005 decision, the Office denied appellant’s claim for compensation finding
that the medical evidence of record was not sufficient to establish that his disability was due to
his accepted injury.
Appellant requested reconsideration and submitted a May 20, 2005 report from
Dr. K.C. Brewington, II, a neurosurgeon, who reviewed appellant’s history of injury and his
complaint of persistent pain over the right buttock. Dr. Brewington noted that on March 6, 2005
appellant again experienced persistent burning pain into the right calf. A review of diagnostic
studies noted degenerative disc disease at L4-5 and L5-S1 with moderate to severe stenosis of
the lumbar spine with compression of the nerve roots. He recommended additional studies. On
June 15, 2005 appellant underwent a nuclear medicine bone scan of the lumbar spine suggestive
of subtle end plate activity at L5-S1 of questionable significance, most likely representing a
degenerative change. No asymmetry or abnormal activity was identified within the posterior
elements or facets of the lumbar spine. On June 17, 2005 Dr. Brewington diagnosed L5-S1
degenerative disc disease and noted that appellant was a good candidate for decompression
surgery which the physician attributed to the August 2003 injury.
It is an accepted principle of workers’ compensation law and the Board has so
recognized, that when the primary injury is shown to have arisen out of and in the course of
employment, every natural consequence that flows from the injury is deemed to arise out of the
employment, unless it is the result of an independent intervening cause.3 The Board has quoted
with approval the observation of Professor Larson:
“[O]nce the work-connected character of any injury, such as a back injury, has
been established, the subsequent progression of that condition remains
compensable so long as the worsening is not shown to have been produced by an
independent nonindustrial cause…. [S]o long as it is clear that the real operative
factor is the progression of the compensable injury, associate with an exertion that
in itself would not be unreasonable [under] the circumstances. A different
question is presented, of course, when the triggering activity is itself rash in light
of claimant’s knowledge of his condition.”4

3

Larson, The Law of Workers’ Compensation § 13.00.

4

John R. Knox, 42 ECAB 193 (1990). Larson at § 10.02 Complications of Initial Injury.

7

The Office previously denied appellant’s claim for wage loss. The Board affirmed,
finding that the medical reports of record established that “appellant twisted his back while
getting out of his truck while at work for the State of Montana. Rather than support a
spontaneous recurrence of disability, Dr. Mikesell implicates a new injury.”5 However, on
further consideration of the evidence, I find this to be inaccurate. I can find no evidence to
suggest that appellant’s twisting of his back on Sunday, March 6, 2005 while driving his truck to
observe traffic or exiting the vehicle related to his duties as a dispatcher with the State of
Montana. Moreover, there is no evidence to establish that any exertions made while driving or
exiting the pickup truck were rash or otherwise unreasonable in light of his accepted low back
condition. The medical evidence contemporaneous to appellant’s claimed disability consists of
the treatment records of Dr. Mikesell and Dr. Brewington, both of whom attributed his need for
medical treatment and disability back to the accepted employment injury while in federal service.
Dr. Mikesell described appellant’s back condition as an exacerbation of his accepted herniated
disc condition. Dr. Brewington obtained additional diagnostic testing. He noted that appellant
had never recovered from the accepted back injury and attributed his complaints of radiculopathy
to the progression of his accepted condition and back disease. I would remand the case for
further development of the medical evidence on this issue. The evidence of record is not
sufficient to establish any intervening injury related to appellant’s sedentary employment with
the State of Montana.

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

Docket No. 06-846 (issued September 14, 2007).

8

